 In the Matter of NEW YORK MERCHANDISE COMPANY, INC., EMPLOYERandRETAIL,WHOLESALE AND DEPARTMENT STORE UNION, CIO,PETITIONERCase No. 16-R-3060.-Decided February 13, 1947Messrs.Malone, Lipscomb, Seay d Shuford,byMessrs.RalphMaloneandHarry A. Shuford,of Dallas, Tex., andMessrs. L. H. SelbyandA. Dominus,of Dallas, Tex., for the Employer.Mr. Fred H. Schmidt,of Dallas, Tex., for the Petitioner.Mr. Abraham Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dallas,Texas, on December 30, 1946, before Lewis Moore, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERNew York Merchandise Company, Inc., is a Texas corporation main-taining a place of business in Dallas, Texas, where it is engaged inthe wholesaling of notions and small wares.During the first 6 monthsof 1946, it purchased goods in excess of $200,000, of which approxi-mately 80 percent originated from sources outside the State of Texas.During the same period it sold- goods in excess of $250,000, of whichapproximately 50 percent was shipped to points outside the State ofTexas.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.72 N. L.R. B., No. 114.587 588DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE UNITThe parties agree generally that the appropriate -unit should consist,of all merchandising and stockroom employees, including order fillers,packers, billers, shipping clerks, switchboard operators, comptometeroperators, but excluding outside salesmen, cashier, manager, assistantmanager, credit manager, and all supervisory employees.'They arein dispute as to five employees hereinafter discussed.Joseph Lockman, Charles FletcherandDrew Cross:The Petitionerwould exclude the foregoing on the ground that they have supervisoryauthority.Lockman is attached to the stock department; his mainduties consist of handling stock and filling orders.He also directssimilar activities of other employees in the same department. Fletcheris attached to the sample department.Questions relating to the sub-stitution of merchandise on in-coming orders that would not otherwisebe filled are referred to him.He is also a part-time salesman on thefloor.Cross, in the shipping department, is responsible for the rout-ing and filling of orders to and from various departments.Otheremployees work with him under his direction.On the basis of therecord, it is clear that none of the above-named employees has super-visory authority within the Board's customary definition thereof.Accordingly, we shall include them in the unit.Regarding Fletcher, discussed above, the Petitioner further contendsthat if the Board finds him to be non-supervisory, nevertheless heshould be excluded as an "inside salesman." It also contends thatNorvelland House, likewise should be excluded from the unit as "insidesalesmen."At the hearing it appeared that none of the foregoingemployees is engaged primarily in selling.Norvell and House 2 areboth attached to the stock department where their work consists ofcleaning stock, filling orders, display work, and part-time selling.Their duties and interests would not appear to be sufficiently dissimilarfrom those of other employees to warrant their exclusion from the unit.We shall therefore include them.IThere are approximately 43 employees in the unit.2 There is uncontradicted testimony that House is engaged in stock work 95 percent ofthe time. NEW YORKMERCHANDISECOMPANY, INC.589,We find that all merchandising and stockroom employees of theEmployer at its Dallas, Texas, plant,' including order fillers, packers,.billers, shipping clerks, stenographers, switchboard operators, comp-tometer operators, but excluding outside salesmen, cashier, manager,assistant manager, credit manager, and all or any other supervisoryemployees with authority to hire; promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b,) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the,purposes of collective bargaining with New York Merchandise Com-pany, Inc., Dallas, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) clays from the dateof this Direction, under the direction and supervision of the RegionalDirector foi.the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55,and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off. and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior to'the date of the election, to determine whether or not they desire to berepresented by Retail, Wholesale and Department Store Union, CIO,.for the purposes of collective bargaining.3lncludingLockman, Fletchei Cio^s Norvell,and House